



THIRD AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of March 31, 2016, by
and among Fox Factory Holding Corp., a Delaware corporation (“FFH”), Fox
Factory, Inc., a California Corporation (“FF”), and ST USA Holding Corp., a
Delaware corporation (“ST USA” and together with FFH and FF, each a “Borrower”
and, collectively, the “Borrowers”), the several banks and other financial
institutions party hereto (collectively, the “Lenders”) constituting the
“Required Lenders” under the Credit Agreement (as defined below) and SUNTRUST
BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
a certain Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of March 31, 2014, as amended by that certain First Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of December 12, 2014
and that certain Second Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of May 29, 2015 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrowers;
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.
(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Federal Funds Rate”, “Fiscal Quarter” and “Fiscal Year” with the
following:
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fiscal Quarter” shall mean each period of thirteen (or for certain fourth
quarters, fourteen) consecutive weeks ending on the Friday closest to March 31,
June 30, September 30 and December 31 of each year.
“Fiscal Year” shall mean each period of 52 or 53 consecutive weeks ending on the
Friday closest to December 31.
2.Consent. Notwithstanding the terms of Section 7.12 of the Credit Agreement,
the Lenders consent to the change in fiscal year by the Borrower, from a
calendar year ending December 31 to a Fiscal Year, as defined in this Section 1
of this Amendment.


3.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection





--------------------------------------------------------------------------------





with this Amendment or the Credit Agreement (including reasonable fees, charges
and disbursements of King & Spalding LLP, counsel to the Administrative Agent),
and (ii)     executed counterparts to this Amendment from the Borrowers, each of
the Guarantors and the Required Lenders;


4.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:


(a)    Each Borrower and each of their Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation, partnership, limited
liability company or other organization under the laws of the jurisdiction of
its organization, (ii) -has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect;


(b) The execution, delivery and performance by each Loan Party of the Loan
Documents and the other Related Transaction Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member
action;


(c)    The execution, delivery and performance by the Borrowers of this
Amendment and by each Loan Party of the other Loan Documents and the other
Related Transaction Documents to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect and except for filings necessary to perfect or maintain
perfection of the Liens created under the Loan Documents, (ii) will not violate
any Requirement of Law applicable to any Borrower or any of their Subsidiaries
or any judgment, order or ruling of any Governmental Authority, (iii) will not
violate or result in a default under any Contractual Obligation of any Borrower
or any of their Subsidiaries or any of their assets or give rise to a right
thereunder to require any payment to be made by any Borrower or any of their
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of any Borrower or any of their Subsidiaries, except Liens (if any)
created under the Loan Documents, except in the case of clauses (ii) and (iii)
those the failure of which could not reasonably be expected to have a Material
Adverse Effect;


(d)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity; and


(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


5.Reaffirmations and Acknowledgments.


(a)    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and jointly and severally ratifies
and confirms the terms of the Guaranty and Security Agreement with respect to
the indebtedness now or hereafter outstanding under the Credit Agreement as
amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrowers to the
Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Guaranty and Security Agreement (i) is and shall continue to be a primary
obligation of the Guarantors, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty and Security Agreement.


(b)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit





--------------------------------------------------------------------------------





Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.


6.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of or a consent to any provision of the Credit Agreement.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.


7.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


8.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


9.Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


10.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


11.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


12.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]





































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers and the Guarantors, by their
respective authorized officers as of the day and year first above written.


BORROWERS:


FOX FACTORY HOLDING CORP.


                            
By: _/s/ Zvi Glasman_____________________
Name: Zvi Glasman
Title: Chief Financial Officer


                            
FOX FACTORY, INC.


                            
By: _/s/ Zvi Glasman_____________________
Name: Zvi Glasman
Title: Chief Financial Officer


                            
ST USA HOLDING CORP.


                            
By: _/s/ Zvi Glasman_____________________
Name: Zvi Glasman
Title: Chief Financial Officer and Treasurer
                    
GUARANTOR:




RFE Holding (US) Corp.


                            
By: _/s/ Zvi Glasman_____________________
Name: Zvi Glasman
Title: Chief Financial Officer and Treasurer
































[Signature Page to Third Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]





--------------------------------------------------------------------------------







LENDERS:


SUNTRUST BANK, individually and as Administrative Agent


By: /s/ Min Park    
Name: Min Park
Title: Vice President




FIFTH THIRD, AN OHIO BANKING CORPORATION, as a Lender


By: /s/ Ross Morin    
Name: Ross Morin
Title: Authorized Signatory




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:/s/ Jason Nadler    
Name: Jason Nadler
Title: Senior Vice President
































































[Signature Page to Third Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement]



